MAX WEISLER, ESQ. Lawrence, New York
We acknowledge receipt of your letter stating that three fire districts wish to make a joint purchase of certain non-mobile apparatus and equipment at a cost of roughly $8,000; the apparatus and equipment would be located physically in a firehouse in one of the three districts and would always be available for use by all three fire districts; the capacity of the equipment would be sufficient to meet the demands generated by all three fire districts; and the cost of maintenance and operation, as well as the purchase price, would be shared by the three fire districts. You inquire whether such joint purchase, use, maintenance and cost of operation is authorized.
Town Law § 176, and particularly subdivision 13 thereof, authorizes fire districts to "purchase apparatus and equipment for the extinguishment and the prevention of fires and for the purposes of emergency rescue and first aid and fire police squads." General Municipal Law §§ 119-m through 119-o, constituting Article 5-G of the General Municipal Law, is known as the Municipal Cooperation Statute. Section 119-n contains definitions, a portion of which reads as follows:
"As used herein:
  "a. * * * The term `municipal corporation' shall also mean a fire district for the purpose of agreements among two or more fire districts.
*      *      *
  "c. The term `joint service' means joint provision of any municipal facility, service, activity, project or undertaking or the joint performance or exercise of any function or power which each of the municipal corporations or districts has the power by any other general or special law to provide, perform or exercise, separately."
General Municipal Law § 119-o, subdivision 1, provides, in part:
  "1. In addition to any other general or special powers vested in municipal corporations and districts for the performance of their respective functions, powers or duties on an individual, cooperative, joint or contract basis, municipal corporations and districts shall have power to enter into, amend, cancel and terminate agreements for the performance among themselves of their respective functions, powers and duties or for the provision of a joint service or a joint water, sewage or drainage project."
In our opinion, two or more fire districts jointly or cooperatively may purchase, use, maintain and operate nonmobile apparatus and equipment which each fire district separately could purchase, use, maintain and operate. The procedure to be followed is set forth in General Municipal Law § 119-o.